DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fitting of the valve stem assembly to the bicycle rim assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10, 12, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 5, 10, and 14 necessitate a bicycle rim having hole with a contoured profile. See claim 5, lines 1-2; claim 10, lines 10-11; and claim 14, line 10. Applicant’s inventive 
For purposes of examination the office regards “contoured” as relating to the general form or structure of something as defined by Merriam-Webster. The office notes that regarding “contoured” as defined by Macmillan would raise at least two examination issues: 1) applicant’s originally filed disclosure does not provide support for such interpretation and 2) there are no drawings illustrating such interpretation. 
Claim 14 recites the limitation "the contoured profile" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 5, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (U.S. Publication 2006/0118173 A1), hereinafter “Yamamoto”.
In regards to claim 5, Yamamoto discloses a valve stem assembly to align with a contoured profile for a hole through a rim assembly, the valve stem assembly comprising: a valve stem body having a base, the valve stem body to extend through the rim assembly (60), wherein the valve stem body is comprised of a single piece that extends through the hole to outside an exterior side of the rim; a removable fitted grommet to fit onto the valve stem body, the removable fitted grommet having a bottom flat side and a top contoured side such that the bottom flat side is arranged to press against the base and the top shaped side to align with the contoured profile for the hole located on an interior side of the rim assembly, wherein top contoured side of the removable fitted grommet is shaped to seal the contoured profile for the hole through the rim assembly that receives the valve stem assembly; a nut (33) and a washer to fit onto the valve stem body and fitted to an exterior side of the rim assembly (60), wherein the removable fitted grommet is placed between the base and the nut and the washer; an attachment end positioned opposite the base and the removable fitted grommet on the valve stem body; a valve core to fit within the valve stem body and to be accessible through the attachment end; and a cap (16) to fit over the valve core and the attachment end.
To the extent that the claim recites “a contoured profile for a hole through a bicycle rim”, the office interprets the term “contoured” as relating to the general form or structure of 
To the extent that the claims recite a “bicycle” rim, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant application, it is the office’s position that Yamamoto does not disclose any structure of the stem assembly which would prohibit the assembly from being used in conjunction with any rim including a bicycle rim.
It is the office’s position that it is reasonable to regard the disclosed sealing as a “grommet”. Merriam-Webster defines grommet as “an eyelet of firm material to strengthen or protect an opening or to insulate or protect something passed through it.” It is the office’s position that Yamamoto discloses a sealing of firm material (at least to the extent necessitated by applicant) which operates to both protect the rim opening and the stem passing therethrough. 
It is the office’s position that the grommet disclosed by Yamamoto is removable. Yamamoto illustrates that fitting 32 is held in position on the stem via an interference fit. 


    PNG
    media_image1.png
    1193
    865
    media_image1.png
    Greyscale



In regards to claim 7, the removable fitted grommet is shaped to seal fit into a hole of the rim assembly that receives incorporates the valve stem assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 16 and 17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (U.S. Publication 2006/0118173 A1), hereinafter “Yamamoto”.
In regards to claims 14 and 15, Yamamoto discloses a valve stem assembly to align with a profile of a rim assembly, the valve stem assembly comprising: a valve stem body having a base to extend through a hole in the rim assembly (60) and wherein the valve stem body is comprised of a single piece; a valve core fit within the valve stem body; a removable fitted grommet to fit onto the valve stem body, the removable fitted grommet having a bottom flat side and a top contoured side such that the bottom flat side is arranged to press against the base and the top contoured side is to align with the profile of an interior side of the rim assembly, wherein the top contoured side of the removable fitted grommet is shaped to seal a contoured profile for the hole through the rim assembly that receives the valve stem assembly; a nut (33) and a washer to fit onto the valve stem body and fitted to an exterior side of the rim assembly (60), wherein the removable fitted grommet is placed between the base and the nut 
To the extent that the claim recites “a contoured profile for a hole through a bicycle rim”, the office interprets the term “contoured” as relating to the general form or structure of something as defined by Merriam-Webster. See discussion above. Further, to the extent that the claim necessitates a grommet having a “top contoured side”, the office notes that the grommet has a general profile and also includes a varied profile (at least in the installed position). 
To the extent that the claims recite a “bicycle” rim, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant application, it is the office’s position that Yamamoto does not disclose any structure of the stem assembly which would prohibit the assembly from being used in conjunction with any rim including a bicycle rim.
It is the office’s position that it is reasonable to regard the disclosed sealing as a “grommet”. Merriam-Webster defines grommet as “an eyelet of firm material to strengthen or protect an opening or to insulate or protect something passed through it.” It is the office’s position that Yamamoto discloses a sealing of firm material (at least to the extent necessitated 
It is the office’s position that the grommet disclosed by Yamamoto is removable. Yamamoto illustrates that fitting 32 is held in position on the stem via an interference fit. 
With respect to applicant’s inclusion of the transitional phrase “consisting of”, it is the office’s position that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed a kit only from those elements of Yamamoto and necessitated by the claim so as to reduce the components and therefore the cost to an end user for use, replacement and/or repair.

    PNG
    media_image1.png
    1193
    865
    media_image1.png
    Greyscale



In regards to claim 16, the valve stem body consists of an externally threaded portion.
In regards to claim 17, the top shaped side of the removable fitted grommet includes a conical shape. See Fig. above.

Claims 6 and 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
Yamamoto discloses all of the elements as discussed above.
In regards to claim 6, Yamamoto does not specifically disclose the material from which the grommet is formed. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have constructed the grommet from rubber, since it was within the general skill of a worker to select a known material on the basis of its suitability for the intended use and for the purpose of providing an air tight seal.
In regards to claim 18, Yamamoto does not specifically disclose the grommet as having a square shaped top. However, the configuration of seal top is regarded as a matter of choice which a person of ordinary skill in the art at the time the invention was filed would have found obvious absent persuasive evidence that the particular configuration of the grommet top shape was significant. 
Claim 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Gretz (U.S. Patent 7,259,337 B1)
In regards to claim 10, Yamamoto discloses all of the elements as discussed above.
Yamamoto does not specifically disclose a second removable grommet to fit onto the valve stem body below the nut, wherein the second removable grommet is not fitted to the interior side of the rim profile of the bicycle rim assembly. 
However, Gretz teaches a kit assembly which includes a plurality of extra replacement components (68) including an O-ring (i.e. grommet) (34). 

With respect to applicant’s inclusion of the transitional phrase “consisting of”, it is the office’s position that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed a kit only from those elements of Yamamoto and necessitated by the claim so as to reduce the components and therefore the cost to an end user for use, replacement and/or repair.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
To begin, the office notes that at least a portion of applicant’s remarks appear to be in response to Yamamoto Fig. 4. However, as discussed and illustrated above, the Office’s rejection is not premised on Yamamoto Fig. 4. Rather, the rejection of applicant’s claims is based on Yamamoto Fig. 5. 
Applicant argues that the packing disclosed by Yamamoto “does not have a top contoured side having a shape to fit a contoured hole in a bicycle rim.” See Reply page 6. The office disagrees. To begin, it is the office’s position that Yamamoto does disclose that the packing includes a top contoured side. As discussed above in relation to 35 USC § 112, there are multiple interpretations to the term “contoured” and applicant does not specify which interpretation is to be followed.  Further, the office notes that the grommet disclosed by . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the packing have a top contoured shape that is retained when not inserted in the rim hole) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the valve stem assembly disclosed by Yamamoto would not be compatible with a bicycle tire rim. Applicant seems to premise his argument on the fact that there are numerous profiles for bicycle rims and that a grommet without a contoured top side would be unable to seal the stem to the rim. The office disagrees. To begin, the office notes that at least in the installed position, the grommet disclosed by Yamamoto includes a contoured top side as necessitated by the claim. Further, the grommet disclosed by Yamamoto is illustrated as being malleable such that the grommet is capable of sealing the stem to the rim. Applicant’s illustration of a non-malleable square seal does not change the fact that Yamamoto discloses a malleable grommet. 
With regard to claim 10 and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Specifically, the office notes that Gretz is relied upon by the office for teaching a plurality of replacement parts and not for its specific seal type teaching as referenced by applicant.
Regarding applicant’s arguments related to the recitation of “consisting of” in claims 10 and 14, the office notes that the rejection of claims 10 and 14 is premised on Fig. 5 and not Fig. 4 as applicant references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753